DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/29/20 have been fully considered but they are not persuasive.
Applicant argues that Bardsley et al. and the prior art of record fails to disclose the flexible loop assembly comprising a flap defining a channel extending along the outer surface.  Specifically that the slit or film of Bardsley forms a closed portion on an outer surface of the sleeve, and the closure member is fully enclosed within the lumen by the slit or film before constriction, and then the closure member is pulled out of the sleeve during constriction. 
Bardsley et al. figure 6B or figure 30B show the sleeve (132 or 1032) with a slit or film (134 or 1034).  Although that the slit of film forms a closed position around the closure member (76 or 1076) before constriction, it also forms an open position when the closure member is pulled out of the lumen channel.  When the closure element is pulled out of the lumen, the slit edges will flare outward in order to release the closure element from the lumen.  The sleeve will form a flap (the edges on each side of the slit 134 that will flare outward during constriction) defining a channel (lumen with slit for holding closure element 134 or 1034 before constriction) along the outer surface (slit 134 shown along the outer surface of the loop) in a similar configuration as claimed, and when the slit is opened to release the closure element, the lumen will form part of the outer surface, as it will be an open channel.  Examiner further notes that the claim language does not require an open channel, and “along” may be defined as “through, on, beside, over, or parallel to the length or direction of” – (Dictionary.com) which is broad term and can be considered the lumen whether it is in the open or closed position, during constriction or prior to constriction.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bardsley et al. US 2008/0294175 in view of Miller et al. US 2008/0243183.
Regarding claim 1, Bardsley et al. discloses a ligature delivery system for applying a left atrial appendage ligature on a left atrial appendage (paragraph 0002), the ligature delivery system comprising: an elongate support shaft 1040 having a proximal portion and a distal portion (distal end shown in figure 31, or 6A); a handle portion located at the proximal portion of the elongate support shaft (for example, handle 18 shown in figure 2 at a proximal end of the shaft), a flexible hoop assembly coupled with the distal portion of the elongate support shaft (figures 6A or 31), the flexible hoop assembly defining a hoop profile and an outer surface (figures 6A or 31), where the flexible hoop assembly comprises a flap defining a channel extending along the outer surface (figures 6A, 6B; each edge or side of slit 134 will form a flap, as it will flare outward when the closure element is released from the channel or lumen) where the flexible hoop assembly comprises a support body (132 or 1030) extending about the hoop profile coupled with a support frame (130 or  extending about the hoop profile (figure 30B), the support body having a lumen, the lumen receiving the support frame within (figure, 6A 30B); and a constriction member ( 76 or 1076) coupled to the flexible hoop assembly (figure 30B) and being configured to be cinched to constrict in diameter about the left atrial appendage (paragraph 0159); wherein the support frame of the flexible hoop assembly is coupled with the distal portion of the elongate support shaft (figure 30, extending within and operably coupled with the hoop 
Bardsley et al. discloses the support frame maintains the shape of the hoop (paragraph 0160), but fails to disclose the support frame is biased to hold the support body in a trailing configuration whereby a free portion of the support body is disposed proximal to the distal portion of the elongate support shaft.
Miller et al. teaches a tissue ligation device with a support body 204 in a straight configuration (figure 3A) or a trailing configuration (figure 2B) whereby a free portion of the support body is disposed proximal to the distal portion of the elongate support mechanism 202/212 (figure 2B, paragraph 0047-0048, elongate support comprises a curve 212 at a distal portion and loop closure 204 extends therefrom in order to be a suitable configuration for steering, positioning, and encircling the left atrial appendage).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Bardsley et al. with a trailing configuration, as taught by Miller et al. as a desired configuration for locating, encircling and closing the left atrial appendage.
	Regarding claim 2, Bardsley et al. discloses a constriction control member operatively linked to the constriction member such that actuation of the constriction control member cinches the constriction member about the left atrial appendage (paragraph 0159, 0162-0163, constriction member or snare may be tightened or constricted, and be used with the operating tools and actuators as described with alternative embodiments, for example, paragraph 0051, snare 76 tightened or constricted with pull wire 30 free end actuator 28). 
	Regarding claim 3, Bardsley et al. discloses a ligature control member 28 located on the handle portion (for example, figure 2), the ligature control configured to reduce a diameter of the left atrial appendage ligature to cinch the left atrial appendage ligature about the left atrial appendage (for 
Regarding claim 6, Bardsley further discloses a lumen that is adapted to receive a visualization device (paragraph 55).

Claims 4, 5, 7-13 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bardsley et al. US 2008/0294175 in view of Miller et al. US 2008/0243183 and further in view of Ibrahim et al. US 2012/0323262
Regarding claims 4, 5, 10 and 11, Bardsley and Miller et al. discloses a ligature delivery system and method of delivering a ligature loop to a left atrial appendage of a patient essentially as claimed as discussed above, but fails to disclose a deflector body that pivots relative to the elongate support shaft,  the support frame of the flexible loop assembly being coupled with the distal portion of the elongate support mechanism via the deflector body, and a deflection control member on the handle portion and linked to the deflector body, such that actuation of the deflection control member causes the deflector body to pivot relative to the elongate support shaft.
Ibrahim et al. discloses a device for a ligature delivery system, including a flexible hoop being adjustable about an axis including a deflector body 405a, figure 4A that pivots (paragraph0054) relative to the elongate support mechanism or support shaft 430 (paragraph 0053), flexible hoop assembly 442 is coupled with the distal portion of the elongate support mechanism via a deflector body (figures 4A, 8j), and a deflection control mechanism 407 such that actuation of the control mechanism causes the deflector body to pivot relative to the support shaft (paragraph 0053-0054).
Therefore, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify Bardsley with a deflector body that is adjustable and pivots, as 
	 Regarding claims 7 and 15, Bardsley et al. discloses method of delivering a left atrial appendage ligature on a left atrial appendage (paragraph 0002), comprising: advancing an elongate support shaft 1040 having a proximal portion and a distal portion (distal end shown in figure 31, or 6A) toward the left atrial appendage of a patient; the delivery system including a flexible hoop assembly coupled with the distal portion of the elongate support shaft (figures 6A or 31), the flexible hoop assembly comprises a flap defining a channel extending along an outer surface (slit 134 shown along the outer surface of the loop, figure 6A in a similar configuration as claimed, and when the slit is opened to release the closure element, the lumen will form part of the outer surface, as it will be an open channel.  Examiner further notes that the claim language does not require an open channel, and “along” may be defined as “through, on, beside, over, or parallel to the length or direction of” – (Dictionary.com) which is broad term and can be considered the lumen whether it is in the open or closed position, during constriction or prior to constriction) to allow for the cinching member to be released from the sleeve (edges of slit 1034 will open into lumen for the closure member or the channel, and will flare outward when constricted and the closure member is released, figure 6A, 6B, or 30B, paragraphs 0067, 0159), the flap being configured to fold upon cinching of the constriction member (flap of film may be configured to fold outward once released from the slit to deploy the cinching member from the lumen) to constrict the left atrial appendage (paragraph 0159); delivering a ligature loop from the flexible hoop assembly so as to constrict the left atrial appendage while the constriction member constricts the left atrial appendage (for example, paragraph 0070, suture 30 connected with snare closure element to cinch the left atrial appendage), the flexible loop assembly being configured to support the constriction member and a loop of the left atrial appendage ligature (ligature 30 connected with loop or knot 76 supported within loop assembly, figure 4).

Miller et al. teaches a tissue ligation device with a support body 204 in a straight configuration (figure 3A) or a trailing configuration (figure 2B) whereby a free portion of the support body is disposed proximal to the distal portion of the elongate support mechanism 202/212 (figure 2B, paragraph 0047-0048, elongate support comprises a curve 212 at a distal portion and loop closure 204 extends therefrom in order to be a suitable configuration for steering, positioning, and encircling the left atrial appendage).
Ibrahim et al. discloses a device for a ligature delivery system, including a flexible hoop being adjustable about an axis including a deflector body 405a, figure 4A that pivots (paragraph0054) relative to the elongate support mechanism or support shaft 430 (paragraph 0053), flexible hoop assembly 442 is coupled with the distal portion of the elongate support mechanism via a deflector body (figures 4A, 8j), and a deflection control mechanism 407 such that actuation of the control mechanism causes the deflector body to pivot relative to the support shaft (paragraph 0053-0054).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Bardsley et al. with a trailing configuration, as taught by Miller et al. as a desired configuration for locating, encircling and closing the left atrial appendage (paragraph 0047-0048), and with a deflector body that is adjustable and pivots, as taught by Ibrahim et al., to improve maneuverability of the ligature delivery system for the operator (Ibrahim et al., paragraph 0054, 0061).
Regarding claim 8, Bardsley et al. discloses the step of cinching the constriction member about the left atrial appendage comprises a constriction control member operatively linked to the constriction member such that actuation of the constriction control member cinches the constriction member about 
Regarding claim 9, Bardsley et al. discloses the flexible hoop assembly comprises a support body (132 or 1030) coupled with a support frame (130 or extending about the hoop profile (figure 30B).
Bardsley et al. fails to disclose the support frame is biased to hold the support body in a trailing configuration whereby a free portion of the support body is disposed proximal to the distal portion of the elongate support shaft.
Miller et al. teaches a tissue ligation device with a support body 204 in a straight configuration (figure 3A) or a trailing configuration (figure 2B) whereby a free portion of the support body is disposed proximal to the distal portion of the elongate support mechanism 202/212 (figure 2B, paragraph 0047-0048, elongate support comprises a curve 212 at a distal portion and loop closure 204 extends therefrom in order to be a suitable configuration for steering, positioning, and encircling the left atrial appendage).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Bardsley et al. with a trailing configuration, as taught by Miller et al. as a desired configuration for locating, encircling and closing the left atrial appendage.
Regarding claim 12, Bardsley et al. further discloses a lumen that is adapted to receive a visualization device (paragraph 55).
Regarding claims 13 and 20, Bardsley et al. discloses the ligature delivery system comprising a suction mechanism, the method further comprising transmitting suction from a suction source to the left atrial appendage of the patient (suction lumen 50, paragraph 0055, 0059).

Regarding claim 17, Bardsley et al. discloses a portion of the groove is defined by a flap 1034 that collapses flexibly in response to a cinching force applied by the constriction member (in order to release the constriction member, it must extend past the flap or film on the outer edge, once it is deployed, the film will open to release the cinching member by the cinching force of being restricted, the thin film will collapse back to a returned position once the member is removed from the groove location, paragraph 0159). 
Regarding claims 18 and 19, Barldsley et al. discloses the flexible hoop assembly comprising a channel configured to receive the loop of the left atrial appendage ligature, a portion of the channel is defined by a flap that collapses flexibly in response to a cinching force applied by the loop of the left atrial appendage ligature (suture 30 is connected with constriction member which is housed within the groove defined on the exterior by the flap of film 1034, figure 30B). 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bardsley et al. US 2008/0294175 in view of Miller et al. US 2008/0243183, in view of Ibrahim et al. US 2012/0323262, as discussed above, and further in view of Stewart et a I. US 2006/0020271.
Regarding claim 14, Bardlsey et al., Miller, and Ibrahim et al. discloses a method using a ligature delivery system essentially as claimed as discussed above, but fails to disclose the suction mechanism comprising a suction pod and further comprising drawing tissue of the left atrial appendage into the suction pod.
Stewart et al. discloses a method of occluding an atrial appendage including a suction mechanism comprising a suction pod (source with suction grasping member 210, figure 30), drawing tissue into the pod (paragraph 0122).
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418.  The examiner can normally be reached on Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.C.L/Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771